Prospectus Supplement October 31, 2016 Putnam Global Energy Fund Prospectus dated December 30, 2015 Effective November 1, 2016, the sub-section Your fund’s management in the section Fund summaries – Putnam Global Energy Fund is supplemented to reflect that the fund’s portfolio manager is now Ryan Kauppila, who joined the fund in November 2016 and is an Analyst. Effective November 1, 2016, the following replaces similar disclosure under the subsection The funds’ investment manager – Portfolio Managers – Global Energy Fund in the section Who oversees and manages the funds? Portfolio manager Joined fund Employer Positions over past five years Putnam Management Ryan Kauppila 2016 September, 2014–Present Analyst Citigroup 2011–September, 2014 Equity Analyst Nomura International 2008–2011 Equity Research Analyst The SAI provides information about Mr. Kauppila’s compensation, other accounts managed by Mr. Kauppila and Mr. Kauppila’s ownership of securities in the fund. 303822 10/16 Statement of Additional Information Supplement October 31, 2016 Putnam Global Energy Fund Statement of Additional Information dated December 30, 2015 Effective November 1, 2016, the sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio manager is now Ryan Kauppila. Effective November 1, 2016, the following replaces similar disclosure under the sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section. Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of September 30, 2016. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open-end assets from more than one single-sponsor defined manager and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Ryan Kauppila 3 $184,500,000 0 0 1 $100,000 Ownership of securities The dollar range of shares of the fund owned by the portfolio manager as of September 30, 2016, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Fund Portfolio manager Dollar range of shares owned Global Energy Fund Ryan Kauppila $0 10/16
